Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-10 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the first memory cell including a first cell unit having a first resistance change film and a first selector; a second conductive layer disposed on the plurality of second wiring layers and extending in the second direction; a plurality of third wiring layers extending in the first direction, and disposed above the plurality of second wiring layers; a second memory cell disposed between the plurality of third wiring layers and the plurality of second wiring layers respectively where the plurality of third wiring layers intersect the plurality of second wiring layers, and the second memory cell including a second cell unit and a second selector, the second cell unit having a second resistance change film; a plurality of fourth wiring layers disposed above the plurality of third wiring layers in a third direction perpendicular to the first direction and the second direction, and the plurality of fourth wiring layers extending in the second direction; a third memory cell disposed between the plurality of fourth wiring layers and the plurality of third wiring layers respectively, and including a third cell unit having a third resistance change film and a third selector; and an interlayer insulating film disposed between the first memory cell and the third memory cell, wherein the first selector is connected to the plurality of first wiring layers via the first conductive layer, and the second selector is connected to the plurality of second wiring layers via the second conductive layer” as recited in claim 1 is the first major difference between the prior art and the claimed invention and the second major difference is the limitation “a first memory cell disposed between the first conductive layer and the second wiring layer, the first memory cell including a first cell unit having a first resistance change film and a first selector; a second memory cell disposed between the second conductive layer and the third wiring layer, the second memory cell including a second cell unit having a second resistance change film and a second selector; and an interlayer insulating film disposed between the first memory cell and the second memory cell” as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811